Citation Nr: 1041006	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-37 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO) 
and Board remand.  

In June 2010, the Veteran submitted additional evidence 
consisting of private medical treatment records and some records 
from the Social Security Administration.  In an October 2010 
informal hearing presentation, the Veteran's representative 
waived the Veteran's right to have the RO readjudicate his claim 
with the additional evidence.  See 38 C.F.R. § 20.1304(c) (2010).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

After a thorough review of the Veteran's claims file, the Board 
concludes that remand is warranted in order to provide the 
Veteran with a VA examination addressing the etiology of his 
diagnosed psychiatric disorder, to include PTSD.  In disability 
compensation claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) there is insufficient competent medical evidence on file 
for VA to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2010); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong, which requires that the evidence of record "indicates" 
that the claimed disability or symptoms "may be" associated 
with the established event, is a low threshold.  McLendon, 20 
Vet. App. at 83.

In this case, the Veteran reported that, while stationed at a 
U.S. Air Force Base in Grand Forks, North Dakota during active 
duty service, he witnessed a B-52 bomber explode, killing all men 
onboard as well as some ground crew.  Although the RO has not 
attempted to verify the Veteran's reported stressor, in support 
of his claim, the Veteran submitted a website reflecting that CBS 
Evening News aired a story on the explosion of a B-52 bomber at 
the Grand Forks, North Dakota Air Force Base in January 1983, 
during the time that the Veteran was stationed at the Air Force 
Base in Grand Forks, North Dakota.  This evidence is sufficient 
to corroborate the Veteran's reported stressor.

In addition, the Veteran submitted private treatment records 
dating from February 2005 through October 2006 which reflect 
diagnoses of and treatment for PTSD, major depressive disorder, 
and depressive disorder.  Although there is no medical evidence 
of record proving a link between any of the Veteran's diagnosed 
psychiatric disorders and his active duty service, to include 
having witnessed the B-52 bomber explosion, the Veteran has 
provided lay statements that he has had psychiatric symptoms 
continuously since service discharge.  As such, the Board finds 
that the low threshold described in McLendon has been reached and 
that a medical opinion addressing the etiology of the Veteran's 
psychiatric disorder, to include PTSD, is required in this case.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the medical evidence of record is insufficient in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion 
or ordering a medical examination).

Also, the Veteran's claims file reflects that he is receiving 
Social Security Administration (SSA) disability benefits, 
possibly for depression and bipolar disorder.  Although some of 
the Veteran's SSA records have been submitted by the Veteran, a 
May 2010 letter from K.J. reflects that the submitted records 
were "only a portion of those contained in [the Veteran's] 
Social Security disability file."  As the duty to assist extends 
to obtaining SSA records where they may be relevant to the issue 
under consideration, remand is also required for the RO to obtain 
the Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 
363, 370 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim.  Based on the Veteran's 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained or identified, to 
include all of the Veteran's records from the 
Social Security Administration.  All attempts 
to secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO must 
notify the Veteran and his representative and 
(a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded 
a VA psychiatric examination to ascertain the 
nature, severity, and etiology of any 
psychiatric disorder, to include PTSD, found.  
The RO must specify for the examiner the 
stressor that is established by the record 
and the examiner must be instructed that only 
that event may be considered for the purpose 
of determining whether the Veteran was 
exposed to a stressor in service.  The 
examiner must be provided with the entire 
claims file and a copy of this Remand for 
review in conjunction with the examination.  
All necessary special studies or tests, 
including psychological testing and 
evaluation, must be accomplished.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses with the 
current findings to obtain a true picture of 
the nature of the Veteran's psychiatric 
status.  If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether the stressor found to be established 
by the record is sufficient to produce PTSD; 
and (2) whether there is a link between the 
current symptomatology and the inservice 
stressor found to be established by the 
record and found sufficient to produce PTSD 
by the examiner.  The examiner must also 
provide an opinion as to whether any other 
diagnosed psychiatric disorder, to include 
major depressive disorder, depressive 
disorder, or bipolar disorder, was caused or 
aggravated by the Veteran's active duty 
service, to include the verified stressor.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested opinion(s) without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


